Citation Nr: 1755241	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  15-11 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1964.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

A back disability was not manifest in service, and arthritis was not manifest within one year of separation.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by an August 2013 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), VA treatment records, private medical opinions, and evidence submitted by the Veteran has been obtained.  Here, no additional VA lumbar spine examination is necessary to address the claim for service connection for a back disability.  There is sufficient evidence of record and, as discussed below, there is competent, credible, and probative evidence that the Veteran's presently assessed back disability is attributable to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issue decided on appeal have been obtained and associated with the claims file.

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board notes the Veteran reported his income consisted, in part, of payments from Social Security.  He has not indicated that he is in receipt of Social Security disability benefits.  The Board will therefore proceed to the merits of the appeal.


II.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may also be established for arthritis manifesting to a compensable degree within one year of separation from service.  38 U.S.C.A.   §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

Arthritis is subject to presumptive service connection and can be proven alternatively by showing continuous symptomatology.  It must be confirmed by X-ray.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.  § 3.303 (b).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).



III.  History

In November 2012, the Veteran submitted a claim of entitlement to service connection for degenerative disc disease of the lower spine.  The Veteran contends that he suffered a back injury due to a motor vehicle accident while serving in the Army overseas.  Specifically, the Veteran argues that his condition is an extremely slow degenerative disorder from a back injury in 1962 that occurred when his vehicle overturned in the outskirts of Giebelstadt, Germany.  His alleged that his back was the primary injury, but he also suffered a stress fracture (hairline) of his jaw, plus cuts and bruises.  He reported that he was not treated by military personnel but rather at a German dispensary because he was in an isolated area of Wurzburg, Germany.  This was because he was stationed on his own and not at a main base.  He contends that he was on sick call before returning to light duty plus other sick calls while overseas, and this should have been reflected in his STRs.  He believes some of his STRs that would reflect this are missing.  He has experienced progressively worse back pain since the accident.  He was forced to retire in early 2007 because of the seriousness of his progressive back pain.

The Veteran's May 1961 and March 1964 entrance and separation examinations reveal that clinical examination of lower extremities and spine was determined to be normal at those times.  In his May 1964 report of medical history, the Veteran denied having or ever having had arthritis or rheumatism.  The Veteran also indicated on the form that he did not have any other illnesses or injuries other than those noted in the report.  The Veteran further indicated that he had not sought consultation nor been treated by clinics, physicians, healers or other practitioners during military service.  

VA treatment records first show an impression of arthritis and degenerative disc disease as confirmed by X-ray in May 2007.  The impression was of moderate degenerative disc disease of the L2 through L5, with no acute bony pathology noted.  Separate records dated the same month reveal the Veteran reported he had experienced achy back pain for a few months.  The Veteran attributed the back pain to being inactive.  Other records from the same period indicate the Veteran reported he had had lower back pain, especially in the joints, for six months.  Past medical history did not include any reference to back problems.  During a review of systems, the Veteran denied back pain.  Range of motion was intact.  

In August 2007, the Veteran informed a clinician that he was working out and was going to go back to work doing maintenance at the complex where he lives.  He had recently retired as chief engineer for Marriot in Anaheim Hills.  

In October 2007, the Veteran informed a clinician that he had to retire early due to sleep apnea.  He worked as a chief maintenance engineer in a hotel and was on his feet most of the time (about 9-10 hours per day/6-7 days per week) and could not do it any more.  Past medical history listed 7 disabilities - back problems was not one of them.  

A VA treatment record from May 2011 indicates imaging revealed an impression of advanced disc and facet degeneration with mild lower lumbar spine neuroforaminal stenosis.

A VA clinical record dated in June 2011 indicates the Veteran reported he had had back pain which had been present for one month.  

A VA treatment record from May 2012 indicates the Veteran reported a history of severe back pain.  It contained an impression of radiculopathy.  An MRI from November 2012 revealed advanced disc and facet degeneration with mild lower lumbar spine neuroforaminal stenosis without significant interval change from prior examination.

October 2012 imaging revealed impressions of moderately severe focal L4-L5 lumbar stenosis caused by disc herniation arid facet arthropathy and hypertrophy and ligamentous hypertrophy.  Multilevel degenerative disc disease and facet arthropathy were elsewhere in the lumbar spine, and lumbar degenerative lumbar scoliosis was also noted.

In October 2012, a VA physician wrote that he had been treating the Veteran since 2008.  It was noted that the Veteran had persistent and progressively severe back pain secondary to severe degenerative disc disease of the spine.  The Veteran informed the clinician that he had a back injury in service.  The clinician opined that the degenerative disc disease, which had been progressive, was more likely than not related to the service back injury.  No rationale was provided.  

In November 2012, the Veteran submitted his back claim.  

In November 2012, the Veteran was referred for treatment for chronic low back pain which reportedly had been present for several years.  

A December 2012 private medical opinion from Orange County Neurological Associates indicates in part, "This is a 68-year-old man, who presents with medically refractory, persistent and gradually worsening signs and symptoms of lumbar radiculopathy caused by underlying focal significant L4-L5 level lumbar stenosis." 

In May 2013, the VA physician who promulgated the October 2012 treating physician statement wrote that he was still treating the Veteran.  The Veteran informed the clinician of an in-service back injury and also denied that he had any post-service back injuries.  He informed the clinician that he has been doing predominantly desk jobs which have not contributed to his chronic back pain.  The physician opined that his condition of degenerative disk disease which has been progressive is more likely than not related to his service connected back injury.  The clinician wrote that the Veteran had been able to work from discharge until 2007 despite back pain with a predominantly desk job.  

The Veteran's ex-spouse furnished a lay statement regarding her observations of the Veteran's worsening back pain symptoms in September 2013.  She was his wife for 50 years.  She stated, "I recall this starting mildly, as in comparison many years ago, and remember very well all details about the injury that started this in a vehicle accident while in the U.S. Army overseas."  She explained he handled the pain until it forced his retirement in 2007, and he was able to manage before that with desk jobs.

IV.  Analysis

The Veteran contends that he was in a motor vehicle accident in 1963, and has experienced progressively worse back pain.  He contends he has been told he has degenerative disc disease.  He reports that he is in constant pain as a result of his in-service injury.  

The Board finds there is evidence demonstrating a current back disability.  VA treatment records include impressions of arthritis and degenerative disc disease beginning in May 2007.  

The Board finds the evidence regarding the presence of an in-service injury is conflicting.  The service treatment records were silent as to complaints of, diagnosis of or treatment for a back problem.  They also were silent as to any indication that the Veteran was involved in a motor vehicle accident during active duty.  The Veteran's contemporaneous reports of his medical history in the service treatment records do not indicate he had any injury to his back during active duty.  

The evidence which indicates that the Veteran had an in-service injury to his spine is the Veteran's and his ex-spouse's statements reporting knowledge of an in-service motor vehicle accident and the subsequent presence of back pain during military service and thereafter.  

The Board finds reduced probative value should be placed over the Veteran and his spouse's allegations.  The service treatment records are silent as to the presence of back problems.  There is no indication that the service treatment records are incomplete.  Significantly, the Veteran affirmatively indicated on the Report of Medical History he completed at the time of his separation examination that had not received any other treatment within the past 5 years and also denied having any other illnesses other than those noted on the examination report.  The Board finds that, if the Veteran was treated by a German medical facility, the Veteran would have indicated on the form such fact.  Further, if the Veteran had chronic back problems after a motor vehicle accident, he would have so indicated somewhere on this form.  The Board places greater probative weight on the contemporaneous medical records which do not indicate, in any way, that the Veteran was involved in a motor vehicle accident and that he had chronic back problems or a back injury during active duty.  Not only may the Veteran's memory have faded but more recent statements may have been colored by the chance for pecuniary gain.  

There are other instances of inconsistencies in the Veteran's reports of medical history which also lead the Board to question the history provided by the Veteran.  The Veteran has reported he had to retire from his job due to back problems.  However, the 2007 clinical record reveals the Veteran reported he had retired due to problems with sleep apnea.  The Veteran has alleged that his post-service employment consisted of mostly desk duties.  However, other evidence of record in the form of the October 2007 clinical record reveals the Veteran reported he was on his feet for long periods of time for 6 days straight while at work.  

There is a long history of no back treatment for several decades following discharge.  Prior to submission of his claim in 2012, the medical records do not indicate, in any way, that the Veteran had had chronic back problems related to service from discharge to the present.  In fact, the pertinent records generated prior to the submission of the claim do not reference military service at all but rather tend to indicate that the back problems were of recent onset (within months).  This evidence also supports the Board's determination that the Veteran did not have a chronic back problem at discharge or for many years after the fact.  The only evidence which indicates the presence of continuity of back problems after active duty is the lay statements of record.  As indicated above, reduced probative value has been placed on these statements and greater probative value is placed on the contemporaneous medical evidence in the service treatment record thereafter.  

The most probative evidence is the contemporaneous STRs and VA treatment records.  They suggest that the Veteran did not have a back disability for several decades after discharge.  Arthritis was also not identified for several decades after discharge.  The Veteran therefore did not have the characteristic manifestations in service necessary to identify a chronic disease entity.  There is no probative evidence to the contrary.  Consequently, service connection for a back disability is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board finds that the preponderance of the evidence weighs against a finding that there is a relationship between service and the Veteran's current back disability.  Consequently, service connection for a back disability is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is denied.


____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


